Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 27, 2021

                                      No. 04-21-00158-CV

                          Amanda WOOD and Christopher Wood, Jr.,
                                     Appellants

                                                v.

                           Katrina FULLER, Family Endeavors, Inc.,
                                        Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI05542
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

        The trial court clerk has filed a notification of late record, stating that appellants have
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that
appellants are not entitled to preparation of the clerk’s record without paying the fee.

         We, therefore, ORDER appellants to provide written proof to this court on or before June
11, 2021, that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. If appellants
fail to respond within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if
appellant fails to comply with an order of this court).


                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court